

AMENDED AND RESTATED TERM LOAN AND SECURITY AGREEMENT
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
This AMENDED AND RESTATED TERM LOAN AND SECURITY AGREEMENT dated as of the 27th
day of February, 2007, is entered into by and among Pac-West Telecomm, Inc., a
corporation organized and existing under the laws of the State of Califorina
having its principal office at 1776 W. March Lane, Stockton, CA 95207 (and as of
March 15, 2007, having its principal office at 4210 Coronado Ave., Stockton, CA
95204) (“Customer”), and Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc., a corporation organized and existing under the
laws of the State of Delaware having its principal office at 222 North LaSalle
Street, Chicago, IL 60601 (“MLC”) (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”).
 
RECITALS
 
On May 21, 2004, Customer delivered to MLC that certain Collateral Installment
Note of even date in the original principal amount of Two Million Four Hundred
Thousand Eight Hundred Eighty Seven and 18/100 Dollars ($2,400,887.18) (“May
2004 Note”) which is secured as provided by that certain Term Loan and Security
Agreement of even date between Customer and the MLC (collectively, the “May 2004
Loan Agreement”). Under the May 2004 Loan Agreement, Customer is obligated to
make monthly payments to MLC in the amount of approximately $76,046.54 per
month, with the final monthly payment due to MLC on June 1, 2007.
 
On July 2, 2004, Customer delivered to MLC that certain Collateral Installment
Note of even date in the original principal amount of Two Million Nine Hundred
Ninety Six Thousand Four Hundred Forty Five and 82/100 Dollars ($2,996,445.82)
(“July 2004 Note”) which is secured as provided by that certain Term Loan and
Security Agreement of even date between Customer and MLC (collectively, the
“July 2004 Loan Agreement”). Under the July 2004 Loan Agreement, Customer is
obligated to make monthly payments to MLC in the amount of approximately
$94,889.92 per month, with the final monthly payment due to MLC on August 1,
2007.
 
On May 27, 2005, Customer delivered to MLC that certain Collateral Installment
Note of even date in the original principal amount of One Million Nine Hundred
Forty Nine Thousand Ninety and 94/100 Dollars ($1,949,090.94) (“May 2005 Note”)
which is secured as provided by that certain Term Loan and Security Agreement of
even date between Customer and MLC (collectively, the “May 2005 Loan
Agreement”). Under the May 2005 Loan Agreement, Customer is obligated to make
monthly payments to MLC in the amount of approximately $61,671.35 per month,
with the final monthly payment due to MLC on June 1, 2008.
 
On November 30, 2005, Customer delivered to MLC that certain Collateral
Installment Note of even date in the original principal amount of Four Million
Four Hundred Seventy Four Thousand Five Hundred Eighty Eight and 64 /100 Dollars
($4,474,588.64) (“November 2005 Note” and together with the May 2004 Note, the
July 2004 Note and the May 2005 Note, the “Original Notes”) which is secured as
provided by that certain Term Loan and Security Agreement of even date between
Customer and MLC (collectively, the “November 2005 Loan Agreement” and together
with the May 2004 Loan Agreement, July 2004 Loan Agreement and May 2005 Loan
Agreement, as each may have been amended, restated supplemented or otherwise
modified from time to time prior hereto, the “Original Loan Agreements”). Under
the November 2005 Loan Agreement, Customer is obligated to make monthly payments
to MLC in the amount of approximately $142,866.14 per month, with the final
monthly payment due to MLC on December 1, 2008.
 
Pursuant to the Original Loan Agreements, MLC agreed, at the request of Customer
and from time to time, to lend money, advance funds or otherwise extend credit
to Customer so that Customer could purchase telecommunication and related
equipment, in accordance with the terms and provisions of the Original Loan
Agreements.
 
Pursuant to that certain Agreement to Restructure dated as of November 15, 2006,
between Customer and MLC (“Restructuring Agreement”) (i) upon the satisfaction
of certain conditions precedent as set forth in Section 4(b) of the
Restructuring Agreement, MLC agreed to restructure the obligations of Customer
under the Original Loan Agreements, but only subject to terms and conditions set
forth therein and (ii) Customer agreed to pay MLC in respect of the Customer’s
obligations to MLC 20% of any interest savings achieved as a result of the
tender of more than $21.0 million in principal amount of the Customer’s 13.5%
Senior Notes due 2009 (the “Senior Notes”) as part of an exchange offer the
Customer intends to conduct in respect of the Senior Notes.
 
In consideration of the mutual covenants of the parties hereto, Customer and MLC
hereby agree to amend and restate the Original Loan Agreements, in their
entirety, but only on the terms and conditions set forth herein as follows:
 
ARTICLE I.  DEFINITIONS
 
Section 1.1    Specific Terms. In addition to terms defined elsewhere in this
Loan Agreement, when used herein the following terms shall have the following
meanings:
 
“Applicable Law” shall mean all laws, judgments, decrees, ordinances and
regulations and any other governmental rules, orders and determinations and all
requirements having the force of law, now or hereafter enacted, made or issued,
whether or not presently contemplated, including (without limitation) compliance
with all requirements of zoning laws and labor laws.
 
“Bankruptcy Event” shall mean any of the following: (i) a proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
liquidation, winding up or receivership law or statute shall be commenced, filed
or consented to by any Credit Party; or (ii) any such proceeding shall be filed
against any Credit Party and shall not be dismissed or withdrawn within sixty
(60) days after filing; or (iii) any Credit Party shall make a general
assignment for the benefit of creditors; or (iv) any Credit Party shall
generally fail to pay or admit in writing its inability to pay its debts as they
become due; or (v) any Credit Party shall be adjudicated a bankrupt or
insolvent; or (vi) any Credit Party shall take advantage of any other law or
procedure for the relief of debtors or shall take any action for the purpose of
or with a view towards effecting any of the foregoing; or (vii) a receiver,
trustee, custodian, fiscal agent or similar official for any Credit Party or for
any substantial part of any of their respective property or assets shall be
sought by such Credit Party or appointed.
 
“Business Day” shall mean any day other than a Saturday, a Sunday, and any day
on which banking institutions located in the State of New York are authorized by
law or other governmental action to close.
 
“Business Guarantor” shall mean every Guarantor that is not a natural person.
 
“Closing Date” shall mean the date upon which all conditions precedent to MLC’s
obligation to make the Loan shall have been met to the satisfaction of MLC.
 
“Collateral” shall mean the collateral more fully described on Exhibit A
attached hereto, howsoever arising, whether now owned or existing or hereafter
acquired or arising, and wherever located; together with all parts thereof
(including spare parts), all accessories, alterations and accessions thereto,
all books and records (including computer records) directly related thereto, all
proceeds thereof (including, without limitation, proceeds in the form of
Accounts and insurance proceeds), and the additional collateral described in
Section 4.4 hereof.
 
“Commitment Expiration Date” shall mean the earlier to occurr of (i) August 1,
2009 and (ii) any acceleration of the Obligations pursuant to Section 4.6(a)(ii)
below.
 
“Credit Party” and “Credit Parties” shall mean, individually or collectively,
the Customer, all Guarantors, and all Pledgors.
 
“Default” shall mean either an “Event of Default” as defined in Section 4.5
below, or an event which with the giving of notice, passage of time, or both,
would constitute such an Event of Default.
 
“Default Rate” shall mean an annual interest rate equal to the lesser of: (i)
two percentage points over the Interest Rate; or (ii) the highest interest rate
allowed by applicable law.
 
“Event of Loss” shall mean the occurrence whereby any tangible Collateral is
damaged beyond repair, lost, totally destroyed or confiscated.
 
“GAAP” shall mean the generally accepted accounting principles in effect in the
United States of America from time to time.
 
“General Funding Conditions” shall mean each of the following conditions to each
loan or advance by MLC hereunder: (i) no Default or Event of Default shall have
occurred and be continuing or would result from the making of any such loan or
advance hereunder by MLC; (ii) there shall not have occurred and be continuing
any material adverse change in the business, condition (financial or otherwise)
of any Credit Party; (iii) all representations and warranties of all of the
Credit Parties herein or in any of the Loan Documents shall then be true and
correct in all material respects; (iv) MLC shall have received this Loan
Agreement and all of the other Loan Documents, duly executed, all of which shall
be in form and substance satisfactory to MLC; (v) MLC shall have received, as
and to the extent applicable, copies of invoices, bills of sale, loan payoff
letters and/or other evidence reasonably satisfactory to it that the proceeds of
the Loan will satisfy the Loan Purpose; (vi) MLC shall have received evidence
reasonably satisfactory to it as to the ownership of the Collateral and the
perfection and priority of MLC’s liens and security interests thereon, as well
as the ownership of and the perfection and priority of MLC’s liens and security
interests on any other collateral for the Obligations furnished pursuant to any
of the Loan Documents; (vii) MLC shall have received evidence reasonably
satisfactory to it of the insurance required hereby or by any of the Loan
Documents on the Collateral; (viii) MLC has received notice from Customer
(attached as Exhibit B hereto) requesting that MLC restructure the obligations
of Customer under the Original Loan Agreements; (ix) except as set forth in
Section 3(b) of the Restructuring Agreement, MLC shall have received all
scheduled payments due under the Original Loan Agreements, including, without
limitation, the December Payment (as defined in the Restructuring Agreement);
(x) MLC shall have received each Semi-Annual Interest Payment, if any, then due
to MLC in accordance with Section 5 Restructuring Agreement; (xi) MLC shall have
received evidence (attached as Exhibit C hereto) that (a) Customer has fully
drawn the full amount of the Tranche A Term Loan (as defined in the Senior Loan
Facility), (b) the Tranche B Availability Date (as defined in the Senior Loan
Facility) has occurred, and (c) Customer has the right to request Advances (as
defined in the Senior Loan Facility); (xii) MLC shall have been reimbursed by
Customer for the reasonable documented fees and expenses of MLC’s counsel
incurred in connection with the Restructuring Agreement, this Loan Agreement and
any other Loan Document; (xiii) Customer shall have provided to MLC the same
financial information as is provided or is available to Pac-West Funding Company
LLC (attached as Exhibit D hereto) and (ivx) any additional conditions,
information and/or other documents as reasonably requested by MLC with respect
to the transactions contemplated hereby shall have been met to the reasonable
satisfaction of MLC.
 
“Guarantor” shall mean each Person obligated under a guaranty, endorsement or
other undertaking by which such Person guarantees or assumes responsibility in
any capacity for the payment or performance of any of the Obligations.
 
“Individual Guarantor” shall mean every Guarantor that is a natural person.
 
“Loan” shall have the meaning assigned to such term in Section 2.1 below.
 
“Loan Agreement” shall mean this agreement as titled in the initial paragraph
hereof.
 
“Loan Documents” shall mean this Loan Agreement, any note, any guaranty of any
of the Obligations and all other security and other instruments, assignments,
certificates, certifications and agreements of any kind relating to any of the
Obligations, whether obtained, authorized, authenticated, executed, sent or
received concurrently with or subsequent to this Loan Agreement, or which
evidence the creation, guaranty or collateralization of any of the Obligations
or the granting or perfection of liens or security interests upon any Collateral
or any other collateral for the Obligations, including any modifications,
amendments or restatements of the foregoing.
 
“Loan Purpose” shall mean the purpose for which the proceeds of the Loan will be
used; to wit: to purchase or finance equipment. 
 
“Location of Tangible Collateral” shall mean the address of Customer where the
collateral is located as set forth on Exhibit A hereto.
 
“Material Adverse Effect” shall mean any material adverse effect on the business
or financial condition of Customer taken as a whole as reasonably determined by
MLC.
 
“Note” shall have the meaning assigned to such term in Section 2.2 below.
 
“Obligations” shall mean all liabilities, indebtedness and obligations of
Customer to MLC, howsoever created, arising or evidenced, whether now existing
or hereafter arising, whether direct or indirect, absolute or contingent, due or
to become due, primary or secondary or joint or several, and, without limiting
the generality of the foregoing, shall include principal, accrued interest
(including without limitation interest accruing after the filing of any petition
in bankruptcy), all advances made (or deemed to be made) by or on behalf of MLC
under the Loan Documents, collection and other costs and expenses incurred by or
on behalf of MLC, whether incurred before or after judgment, and all present and
future liabilities, indebtedness and obligations of Customer under the Note
issued pursuant hereto and this Loan Agreement (including, but not limited to,
any Semi-Annual Interest Payments owing under Section 3 hereof), or any other
note or evidence of indebtedness to MLC.
 
“Permitted Liens” shall mean with respect to the Collateral: (i) liens for
current taxes not yet due and payable, other non-consensual liens arising in the
ordinary course of business for sums not due, and, if MLC’s rights to and
interest in the Collateral would not be materially and adversely affected
thereby, any such liens for taxes or other non-consensual liens arising in the
ordinary course of business being contested in good faith by appropriate
proceedings and so long as adequate reserves are maintained with respect to such
liens and available to Customer for the payment of such taxes or other
non-consensual liens; (ii) liens in favor of MLC; (iii) liens which will be
discharged with the proceeds of the Loan; (iv) statutory liens of landlords,
carriers, warehousemen, processors, mechanics, materialmen, or suppliers
incurred in the ordinary course of business and securing amounts not yet due or
declared to be due by the claimant thereunder; and (v) any other liens expressly
permitted in writing by MLC.
 
“Person” shall mean any natural person and any corporation, partnership
(general, limited or otherwise), limited liability company, trust, association,
joint venture, governmental body or agency or other entity having legal status
of any kind.
 
“Pledgor” shall mean each Person who at any time provided or provides
collateral, or otherwise previously, now or hereinafter agrees to grant MLC a
security interest in any assets as security for Customer’s Obligations.
 
“Senior Loan Facility” means the Amended and Restated Loan and Security
Agreement, dated as of November 15, 2006, by and between Pac-West Funding
Company LLC, as Lender (“PWFC”), the Customer, Pac-West Telecom of Virginia,
Inc., PWT Services, Inc., and PWT of New York, Inc. (prior to giving effect to
any amendments or modifications thereto).
 
“UCC” shall mean the Uniform Commercial Code of Illinois as in effect in
Illinois from time to time.
 
    Section 1.2    Other Terms. Except as otherwise defined herein, all terms
used in this Loan Agreement which are defined in the UCC shall have the meanings
set forth in the UCC and accounting terms not defined herein shall have the
meaning ascribed to them in GAAP.
 
    Section 1.3    UCC Filing. The Customer hereby acknowledges that the
financing statements filed in connection with the Original Loan Agreements, and
listed on the chart attached as Exhibit E hereto, continue to to be effective
hereunder without further amendment thereof. Customer hereby continues to
authorize MLC to file a record or records (as defined or otherwise specified
under the UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as MLC may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to MLC herein. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as MLC may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the MLC
herein.
 
ARTICLE II.    THE LOAN
 
    Section 2.1    Reaffirmation of Obligations under Original Loan Agreements.
Customer acknowledges, agrees and reaffirms that as of the Closing Date and
prior to giving effect to this Loan Agreement, it is indebted to MLC, in each
case inclusive of accrued or accruing but unpaid interest, costs, fees and
expenses (owing as of the date hereof) as follows (collectively, the “Original
Loans”):
 
$450,863.82 in connection with the May 2004 Loan Agreement;
 
$744,235.29 in connection with the July 2004 Loan Agreement;
 
$1,050,780.67 in connection with the May 2005 Loan Agreement; and
 
$3,159,451.08 in connection with the November 2005 Loan Agreement.
 
From and after the Closing Date, the Original Loans shall be governed by the
terms of this Loan Agreement. This Loan Agreement shall constitute an amendment
and restatement of the terms governing the Original Loans and shall not be
deemed to evidence a novation, extinguishment or a repayment and reborrowing of
the Original Loans. Such Original Loans and the Liens securing payment thereof
shall be continuing in all respects.
 
All references to the “Agreement” or the “Loan Agreement” in the Loan Documents
delivered pursuant to the Original Loan Agreements shall be deemed to refer to
this Loan Agreement without further amendment of such Loan Documents. The Loan
Documents executed in connection with the Original Credit Agreement that are not
amended and restated or otherwise superseded by corresponding Loan Documents
executed and delivered in connection with this Loan Agreement shall remain in
full force and effect (collectively, the “Continuing Loan Documents”). All
references to the Original Loan Agreements (including any references to the
schedules, subschedules, annexes or exhibits thereto) in the Continuing Loan
Documents shall be deemed to refer to this Loan Agreement (and the applicable
schedules, subschedules, annexes or exhibits hereto) without further amendment
thereof. Each Credit Party hereby acknowledges and agrees that each of the
Continuing Loan Documents to which such Credit Party is a party remains in full
force and effect and hereby ratifies and reaffirms all of its respective payment
and performance obligations, contingent or otherwise, under each of the
Continuing Loan Documents to which it is a party and, to the extent such Credit
Party granted Liens on or security interests in any of its properties pursuant
to any of the Continuing Loan Documents as security for the Obligations, such
Credit Party, as the case may be, hereby ratifies and reaffirms such grant of
security and confirms and agrees that such Liens and security interests secure
all of the Obligations and remain in full force and effect after giving effect
to this Loan Agreement.
 
Section 2.1  Commitment. Subject to the terms and conditions hereof, Customer
and MLC hereby agree to combine the Original Loans into a single 30-month term
installment loan in the aggregate principal amount of $5,405,330.86 (the
“Loan”). MLC agrees to make the Loan to Customer for the Loan Purpose, and
Customer agrees that all amounts borrowed shall satisfy the Loan Purpose from
MLC. The entire proceeds of the Loan shall be deemed to have been disbursed on
the Closing Date.
 
Section 2.2  Note. The Loan will be evidenced by and repayable in accordance
with that certain Amended and Restated Collateral Installment Note made by
Customer payable to the order of MLC and issued pursuant to this Loan Agreement
(the “Note”). The Note is hereby incorporated as a part hereof as if fully set
forth herein.
 
Section 2.3  Conditions of MLC’s Obligation. The Closing Date and MLC’s
obligation to make the Loan on the Closing Date are subject to the prior
fulfillment of each of the following conditions: (a) the Commitment Expiration
Date shall not then have occurred and (b) each of the General Funding Conditions
shall then have been met or satisfied to the reasonable satisfaction of MLC.
 
Section 2.4  Use of Loan Proceeds. The proceeds of the Loan shall continue to be
used by Customer solely for a Loan Purpose, or, with the prior written consent
of MLC, for other lawful business purposes of Customer not prohibited hereby.
Customer agrees that under no circumstances will the proceeds of the Loan be
used: (a) for personal, family or household purposes of any Person whatsoever,
or (b) to purchase, carry or trade in securities, or repay debt incurred to
purchase, carry or trade in securities, or (c) unless otherwise consented to in
writing by MLC, to pay any amount to Merrill Lynch and Co., Inc. or any of its
subsidiaries, other than Merrill Lynch Bank USA, Merrill Lynch Bank & Trust Co.
or any subsidiary of either of them (including MLC and Merrill Lynch Credit
Corporation).
 
ARTICLE III.    SENIOR NOTES
 
      Section 3.1   Senior Note Interest Savings. Customer has entered into a
letter agreement pursuant to which the other party thereto has, subject to the
terms and conditions thereof, committed to cause the tender into an exchange
offer made to holders of Senior Notes of approximately $21.0 million of Senior
Notes for which it holds investment discretion for the same principal amount of
new 13.5% Senior Priority Notes due 2009 (the “Exchange Offer”). To the extent
Customer receives and accepts as part of the Exchange Offer tenders of Senior
Notes in excess of $21.0 million in principal amount, the amount of interest
associated with Senior Note principal amount tendered in excess of $21.0 million
is referred to herein as the “Senior Note Interest Savings.”
 
     Section 3.2   Semi-Annual Interest Payments. If Customer receives and
accepts as part of the Exchange Offer tenders of Senior Notes in excess of $21.0
million in principal amount, until the Obligations are paid in full in cash,
within five (5) business days of the payment of interest by Customer in
connection with each Interest Payment Date (as defined in the Senior Notes)
following consummation of the Exchange Offer, Customer shall make a payment to
MLC equal to 20% of any Senior Note Interest Savings in respect of such Interest
Payment Date, which amount, if any, shall be added to the principal payments
otherwise due under the Original Loan Agreements prior to March 1, 2007 and
after March 1, 2007, to the principal balance otherwise due under this Loan
Agreement.
 
ARTICLE IV.    GENERAL PROVISIONS
 
     Section 4.1   Representations and Warranties. Customer represents and
warrants to MLC that:
 
(a).  Organization and Existence. Customer is a corporation, duly organized and
validly existing in good standing under the laws of its jurisdiction of
incorporation; the organizational number assigned to Customer by such
jurisdiction is C1968719; Customer is qualified to do business and in good
standing in each other jurisdiction where the nature of its business or the
property owned by it make such qualification necessary and where the failure to
be so qualified would have a Material Adverse Effect; and, where applicable,
each Business Guarantor is duly organized, validly existing and in good standing
under the laws of the state of its formation and is qualified to do business and
in good standing in each other jurisdiction where the nature of its business or
the property owned by it make such qualification necessary, and where the
failure to be so qualified would have a Material Adverse Effect.
 
(b).  Execution, Delivery and Performance. Each Credit Party has the requisite
power and authority to enter into and perform the Loan Documents. The Customer
holds all necessary permits, licenses, certificates of occupancy and other
governmental authorizations and approvals required in order to own or operate
the Customer’s business except where the failure to do so would have a Material
Adverse Effect. The execution, delivery and performance by Customer of this Loan
Agreement and by each of the other Credit Parties of such of the other Loan
Documents to which it is a party: (i) have been duly authorized by all requisite
corporate action by such Credit Party, (ii) do not and will not violate or
conflict with any material law, order or other governmental requirement, or any
of the agreements, instruments or documents which formed or govern any of the
Credit Parties, and (iii) do not and will not breach or violate any of the
provisions of, and will not result in a default by any of the Credit Parties
under, any other material agreement, instrument or document to which it is a
party or is subject. 
 
(c).  Notices and Approvals. Except as may have been given or obtained, no
notice to or consent or approval of any governmental body or authority or other
third party whatsoever (including, without limitation, any other creditor) is
required in connection with the execution, delivery or performance by any Credit
Party of this Loan Agreement, the Note and the other Loan Documents to which it
is a party other than where the failure to have been given or to have obtained
such notice, consent or approval would not have a Material Adverse Effect.
 
(d).  Enforceability. The Loan Documents to which any Credit Party is a party
are the respective legal, valid and binding obligations of such Credit Party,
enforceable against it or them, as the case may be, in accordance with their
respective terms, except as enforceability may be limited by bankruptcy and
other similar laws affecting the rights of creditors generally or by general
principles of equity.
 
(e).  Collateral. Except for the existence of, or priorities afforded to, any
Permitted Liens: (i) Customer has good and marketable title to the Collateral,
(ii) none of the Collateral is subject to any lien, encumbrance or security
interest, other than liens, encumbrances or security interests for the benefit
of MLC, and (iii) upon the filing of all Uniform Commercial Code financing
statements authenticated or otherwise authorized by Customer with respect to the
Collateral in the appropriate jurisdiction(s) and/or the completion of any other
action required by applicable law to perfect its liens and security interests,
MLC has and will continue to have valid and perfected first liens and security
interests upon all of the Collateral. Without limiting the foregoing:
 
(i).  The chief executive office and chief place of business (as such terms are
used in Article 9 of the UCC) of Customer is located at the address specified in
the preamble hereto.
 
(ii).  The tangible Collateral is and will remain tangible personal property and
is not and shall not constitute real property fixtures. The tangible Collateral
is removable from and is not essential to the premises at which the tangible
Collateral is located.
 
(iii).  All of the tangible Collateral is located at the Location of Tangible
Collateral.
 
(f).  Financial Statements. Except as expressly set forth in Customer’s or any
Business Guarantor’s financial statements, all financial statements of Customer
and each Business Guarantor furnished to MLC have been prepared in conformity
with generally accepted accounting principles, consistently applied, are true
and correct in all material respects, and fairly present the financial condition
of it as at such dates and the results of its operations for the periods then
ended (subject, in the case of interim unaudited financial statements, to normal
year-end adjustments); and since the most recent date covered by such financial
statements, there has been no material adverse change in any such financial
condition or operation.  
 
(g).  Litigation; Compliance With All Laws. No litigation, arbitration,
administrative or governmental proceedings are pending or, to the knowledge of
Customer, threatened against any Credit Party, which would, materially and
adversely affect (i) such Credit Party’s interest in the Collateral or the liens
and security interests of MLC hereunder or under any of the Loan Documents, or
(ii) the financial condition of such Credit Party or its continued operations.
Each Credit Party is in compliance in all material respects with all laws,
regulations, requirements and approvals applicable to such Credit Party.
 
(h).  Tax Returns. All federal, state and local tax returns, reports and
statements required to be filed by any Credit Party have been filed with the
appropriate governmental agencies and all taxes due and payable by any Credit
Party have been timely paid (except to the extent that any such failure to file
or pay will not materially and adversely affect (i) either the liens and
security interests of MLC hereunder or under any of the Loan Documents, (ii) the
financial condition of any Credit Party, or (iii) its continued operations).
 
(i).  Relationship with Merrill Lynch. Neither Customer nor any shareholder or
other Person that controls Customer is (i) an executive officer or director of
Merrill Lynch & Co., Inc. or any of its subsidiaries, or (ii) a holder of more
than 10% of any class of voting securities of Merrill Lynch & Co., Inc. or any
of its subsidiaries. For purposes of this representation, “control” means the
power to vote 25% or more of any class of voting securities; the ability to
control the election of a majority of directors; or the power to exercise a
controlling influence over management policies.
 
(j).  No Outside Broker. Except for employees of MLC, Merrill Lynch, Pierce,
Fenner & Smith Financial Consultant (“MLPF&S”) or one of their affiliates or as
described in writing by Customer to MLC, Customer has not in connection with the
transactions contemplated hereby directly or indirectly engaged or dealt with,
and was not introduced or referred to MLC by, any broker or other loan arranger.
 
(k).  Environmental Matters. In the ordinary course of its business, the
officers of Customer consider the effect of Environmental Laws on the business
of Customer, in the course of which they identify and evaluate potential risks
and liabilities accruing to Customer due to Environmental Laws. On the basis of
this consideration, Customer has concluded that Environmental Laws cannot
reasonably be expected to have a Material Adverse Effect on Customer or any
Business Guarantor. Neither Customer nor any Business Guarantor has received any
notice to the effect that its operations are not in material compliance with any
of the requirements of applicable Environmental Laws or are the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect on Customer or any Business
Guarantor. “Environmental Laws” shall mean any Federal, foreign, state or local
law, rule or regulation pertaining to the protection of the environment,
including, but not limited to, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 (“CERCLA”) (42 U.S.C. section 9601 et
seq.), the Hazardous Material Transportation Act (49 U.S.C. section 1801 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. section 1251 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. section 6901 et seq.), the
Clean Air Act (42 U.S.C. section 7401 et seq.), the Toxic Substances Control Act
(15 U.S.C. section 2601 et seq.), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. section 1361 et seq.), and the Occupational Safety and
Health Act (19 U.S.C. section 651 et seq.), as these laws have been amended or
supplemented, and any analogous foreign, Federal, state or local statutes, and
the regulations promulgated pursuant thereto.
 
(l).  Investment Company Act. Neither Customer nor any Business Guarantor is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
 
(m).  Public Utility Holding Company Act. Neither Customer nor any Business
Guarantor is a “holding company” or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 1935, as amended.
 
Each of the foregoing representations and warranties: (i) has been and will be
relied upon as an inducement to MLC to make the Loan, and (ii) is continuing and
shall be deemed remade by Customer on the Closing Date and at no other time.
 
    Section 4.2    Financial and Other Information. Customer shall furnish or
cause to be furnished to MLC during the term of this Loan Agreement all of the
following:
 
 (a)  Annual Financial Statements. Within 90 days after the close of each fiscal
year of Customer, a copy of the annual certified financial statements of
Customer and the annual certified financial statements of each Business
Guarantor, including, in each case, in reasonable detail, a balance sheet and
statement of retained earnings as at the close of such fiscal year and
statements of profit and loss and cash flow for such fiscal year;
 
 (b)  Interim Quartlerly Financial Statements. Within 60 days after the close of
each fiscal quarter of Customer, a copy of the interim financial statements of
Customer and each Business Guarantor for such fiscal quarter (including in
reasonable detail both a balance sheet as of the close of such fiscal period,
and statement of profit and loss for the applicable fiscal period); 
 
 (c)  Interim Monthly Financial Statements. Within thirty (30) days after the
end of each calendar month, a consolidated and consolidating balance sheet,
statement of cash flows and income statement prepared by Customer covering
Customer’s operations during such period, in a form reasonably acceptable to MLC
and certified to be true and correct to the best knowledge of a responsible
officer of the Customer, and
 
 (d)  Other Information. Such other information as MLC may from time to time
reasonably request relating to Customer, any Credit Party or the Collateral.
 
 (e)  General Agreements With Respect to Financial Information. Customer agrees
that except as otherwise specified herein or otherwise agreed to in writing by
MLC: (i) all annual financial statements required to be furnished by Customer to
MLC hereunder will be audited by either the current independent accountants for
Customer or other independent accountants selected by Customer and reasonably
acceptable to MLC, and (ii) all other financial statements required to be
furnished by Customer to MLC hereunder will be certified as fairly presenting
the financial condition of the Customer in all material respects by the
respective chief financial officer.
 
Section 4.3  Other Covenants. Customer further agrees during the term of this
Loan Agreement that:
 
    (a).  Financial Records; Inspection. Each Credit Party (other than any
Individual Guarantor) will: (i) maintain at its principal place of business
complete and accurate books and records, and maintain all of its financial
records in a manner consistent with the financial statements heretofore
furnished to MLC, or prepared on such other basis as may be approved in writing
by MLC or as required by law; and (ii) permit MLC or its duly authorized
representatives, upon reasonable notice and at reasonable times, to inspect its
properties (both real and personal), operations, books and records, provided
that absent the occurrence and continuance of an Event of Default, MLC shall not
conduct more than one inspection in any 12 month period.
 
    (b).  Taxes. Each Credit Party will pay when due all of its respective
taxes, assessments and other governmental charges, howsoever designated, and all
other liabilities and obligations, except to the extent that any such failure to
file or pay will not materially and adversely affect either the liens and
security interests of MLC hereunder or under any of the Loan Documents, the
financial condition of any Credit Party or its continued operations.
 
    (c).  Compliance With Laws and Agreements. No Credit Party will violate (i)
any law, regulation or other governmental requirement, any judgment or order of
any court or governmental agency or authority; (ii) any agreement, instrument or
document which is material to its operations or to the operation or use of any
Collateral, in each case as contemplated by the Loan Documents; or (iii) any
agreement, instrument or document to which it is a party or by which it is
bound, if any such violation will materially and adversely affect either the
liens and security interests of MLC hereunder or under any of the Loan
Documents, the financial condition of any Credit Party, or its continued
operations.
 
    (d).  No Use of Merrill Lynch Name. Except upon the prior consent of MLC, no
Credit Party will directly or indirectly publish, disclose or otherwise use in
any advertising or promotional material, or press release, the name, logo or any
trademark of MLC, MLPF&S, Merrill Lynch and Co., Inc. or any of their
affiliates; provided, however, MLC hereby consents to any filing with the SEC or
similar regulatory body and the disclosure of the existence and terms of this
facility.
 
    (e).  Notification By Customer. Customer shall provide MLC with prompt
written notification of: (i) any Default or Event of Default; (ii) any Material
Adverse Effect in the business, financial condition or operations of any Credit
Party; (iii) any information which indicates that any financial statements of
any Credit Party fail in any material respect to present fairly the financial
condition and results of operations purported to be presented in such
statements; (iv) any threatened or pending litigation involving any Credit Party
which could reasonably be expected to have an Material Adverse Effect; (v) any
casualty loss, attachment, lien, judicial process, encumbrance or claim
affecting or involving any material portion of the Collateral; and (vi) any
change in Customer’s outside accountants. Each notification by Customer pursuant
hereto shall specify the event or information causing such notification, and, to
the extent applicable, shall specify the steps being taken to rectify or remedy
such event or information.
 
    (f).  Entity Organization. Each Credit Party which is an entity will (i)
remain (A) validly existing and in good standing in the state of its
organization and (B) qualified to do business and in good standing in each other
state where the nature of its business or the property owned by it make such
qualification necessary and the failure to do so materially adversely affects
MLC’s interest in the Collateral or its ability to enforce the terms of the Loan
Documents or exercise any remedies thereunder or under applicable law, as
reasonably determined by MLC, and (ii) maintain all governmental permits,
licenses and authorizations where the failure to do so would and the failure to
do so materially adversely affects MLC’s interest in the Collateral or its
ability to enforce the terms of the Loan Documents or exercise any remedies
thereunder or under applicable law, as reasonably determined by MLC. Customer
shall give MLC not less than 30 days prior written notice of any change in name
(including any fictitious name) or chief executive office, place of business, or
as applicable, the jurisdiction of organization or principal residence.
 
    (g).  Merger, Change in Business. Except upon the prior written consent of
MLC, Customer shall not cause or permit any Credit Party to: (i) be a party to
any merger or consolidation except where Customer is the surviving entity
thereof, (ii) sell, transfer or lease all or any substantial part of its assets;
(iii) engage in any material business substantially different from its business
in effect as of the date of application by Customer for credit from MLC, or
cease operating any such material business; or (iv) cause or permit any other
Person to assume or succeed to any material business or operations of such
Credit Party.
 
Section 4.4  Collateral.
 
    (a)  Pledge of Collateral. To secure payment and performance of the
Obligations, Customer previously pledged, assigned, transfered and set over to
MLC, and granted to MLC first liens and security interests in and upon all of
the Collateral, subject only to priorities afforded to Permitted Liens.
 
    (b)  Liens. Customer has not created or permited to exist any lien,
encumbrance or security interest upon or with respect to any Collateral now
owned or hereafter acquired other than Permitted Liens, and, except upon the
prior written consent of MLC, Customer shall not create or permit to exist any
lien, encumbrance or security interest upon or with respect to any Collateral
now owned or hereafter acquired other than Permitted Liens.
 
    (c)  Performance of Obligations. Customer shall perform in all material
respects all of its obligations owing on account of or with respect to the
Collateral; it being understood that nothing herein, and no action or inaction
by MLC, under this Loan Agreement or otherwise, shall be deemed an assumption by
MLC of any of Customer’s said obligations.
 
    (d)  Sales and Collections. Customer shall not sell, transfer or otherwise
dispose of any Collateral so long as there are any Obligations..
 
    (e)  Alterations and Maintenance. Except upon the prior written consent of
MLC, Customer shall not make or permit any material alterations to any tangible
Collateral which might materially reduce or impair its market value or utility.
Customer shall at all times (i) keep the tangible Collateral in good condition
and repair, reasonable wear and tear excepted, (ii) take reasonable precautions
to protect the Collateral against loss, damage or destruction, (iii) maintain,
service, test and inspect the Collateral (A) in accordance with manufacturer’s
recommendations, and so as to maintain in full force and effect any maintenance
warranties, (B) in compliance with Applicable Law and the requirements of
insurance, (C) at a standard consistent with industry practices, and (D) in all
events not less than Customer’s standard practices for similar equipment owned,
operated or leased by Customer and (iv) pay or cause to be paid all obligations
arising from the repair and maintenance of such Collateral, as well as all
obligations with respect to any Location of Tangible Collateral (e.g., all
obligations under any lease, mortgage or bailment agreement), except for any
such obligations being contested by Customer in good faith by appropriate
proceedings. Customer shall permit any Person designated by MLC, during normal
business hours upon reasonable notice and at MLC’s expense to visit, inspect and
survey the tangible Collateral, its condition, use and operation, and the
records maintained in connection therewith. None of MLC or any of its designees
shall have any duty to make any such inspection and shall not incur any
liability or obligation by reason of not making any such inspection. The failure
of any such party to object to any condition or procedure observed or observable
in the course of an inspection hereunder shall not be deemed to waive or modify
any of the terms of this Loan Agreement with respect to such condition or
procedure.
 
    (f)  Location. Customer shall not without MLC’s prior written notification
place or move any tangible Collateral to any location other than the Location of
Tangible Collateral identified on Exhibit A. In no event shall Customer cause or
permit any material tangible Collateral to be removed from the United States
without the express prior written consent of MLC. Customer will keep its books
and records at its principal office address specified in the first paragraph of
this Loan Agreement or at such other location notified to MLC on not less than
30 days’ prior notice.
 
    (g)  Insurance. Customer shall insure all of the tangible Collateral under a
policy or policies of physical damage insurance providing that losses will be
payable to MLC as its interests may appear pursuant to a MLC's Loss Payable
Endorsement and containing such other provisions as may be reasonably required
by MLC. Customer shall maintain such other insurance as may be required by law
or is customarily maintained by companies in a similar business or otherwise
reasonably required by MLC. All such insurance policies shall provide that MLC
will receive not less than 10 days prior written notice of any cancellation, and
shall otherwise be in form and amount and with an insurer or insurers selected
by Customer and reasonably acceptable to MLC. Customer shall furnish MLC with a
copy or certificate of each such policy or policies and, prior to any expiration
or cancellation, each renewal or replacement thereof.
 
    (h)  Forced Placement. In the event that at any time the insurance required
by this Section shall be reduced or cease to be maintained below the level
required, then (without limiting the rights of MLC hereunder in respect of the
Default which arises as a result of such failure) MLC may at its option after
failure of Customer to do so, maintain the insurance required hereby in such
event. Customer shall reimburse MLC upon demand for the cost thereof with
interest thereon at a rate per annum equal to the Default Rate, but in no event
shall the rate of interest exceed the maximum rate permitted by law.
 
    (i)  Use. Customer agrees that the tangible Collateral will be used by
Customer solely in the conduct of its business and in a manner complying in all
material respects with all applicable laws and any applicable insurance
policies. All tangible Collateral shall at all times remain personal property of
Customer regardless of the degree of its annexation to any real property and
shall not by reason of any installation in, or affixation to, real or personal
property become a part thereof. Unless otherwise waived by MLC, Customer shall
obtain and deliver to MLC (to be recorded at Customer’s expense) from any Person
having an interest in the property where the tangible Collateral is to be
located, waivers of any lien, encumbrance or interest which such Person might
have or hereafter obtain or claim with respect to the tangible Collateral.
 
    (j).  Event of Loss. Customer shall at its expense promptly repair all
repairable damage to any tangible Collateral where such repair is economically
feasible. In the event that there is an Event of Loss and the affected
Collateral had a value prior to such Event of Loss of $100,000.00 or more, then,
on or before the first to occur of (i) 90 days after the occurrence of such
Event of Loss, or (ii) 10 Business Days after the date on which either Customer
or MLC shall receive any proceeds of insurance on account of such Event of Loss,
or any underwriter of insurance on such Collateral shall advise either Customer
or MLC that it disclaims liability in respect of such Event of Loss, Customer
shall, at Customer’s option, either replace the Collateral subject to such Event
of Loss with comparable Collateral free of all liens other than Permitted Liens
(in which event Customer shall be entitled to utilize the proceeds of insurance
on account of such Event of Loss for such purpose, and may retain any excess
proceeds of such insurance), or permanently prepay the Obligations by an amount
equal to the actual cash value of such Collateral as determined by either the
insurance company’s payment (plus any applicable deductible) or, in absence of
insurance company payment, as reasonably determined by MLC; it being further
understood that any such permanent prepayment shall cause an immediate permanent
reduction in the Loan in the amount of such prepayment and shall not reduce the
amount of any future reductions in the Loan that may be required hereunder.
Notwithstanding the foregoing, if at the time of occurrence of such Event of
Loss or any time thereafter prior to replacement or line reduction, as
aforesaid, an Event of Default shall have occurred and be continuing hereunder,
then MLC may at its sole option, exercisable at any time while such Event of
Default shall be continuing, require Customer to or prepay the Obligations, as
aforesaid. 
 
    (k).  Notice of Certain Events. Customer, upon obtaining knowledge thereof,
shall give MLC immediate notice of any attachment, lien, judicial process,
encumbrance or claim affecting or involving the Collateral, other than Permitted
Liens.
 
    (l).  Indemnification. Customer shall indemnify, defend and save MLC
harmless from and against any and all claims, liabilities, losses and reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees
and expenses) of any nature whatsoever which may be asserted against or incurred
by MLC arising out of or in any manner occasioned by (i) the ownership,
collection, possession, use or operation of any Collateral, or (ii) any failure
by Customer to perform any of its obligations hereunder or under the other Loan
Documents; excluding, however, from said indemnity any such claims, liabilities,
etc. arising directly out of the willful wrongful act or active gross negligence
of MLC as determined in a final non-appealable judgment by a court of competent
jurisdiction. This indemnity shall survive the expiration or termination of this
Loan Agreement as to all matters arising or accruing prior to such expiration or
termination.
 
Section 4.5  Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Loan Agreement:
 
    (a).  Failure to Pay. Customer shall fail to pay when due any amount owing
by Customer to MLC under the Note or this Loan Agreement, or shall fail to pay
when due any other Obligations, and any such failure shall continue for more
than five (5) Business Days from the due date.
 
    (b).  Failure to Perform. Any Credit Party shall default in the performance
or observance of any covenant or agreement on its part to be performed or
observed under this Loan Agreement, the Note or any of the other Loan Documents
(not constituting an Event of Default under any other clause of this Section),
and such default shall continue unremedied for ten (10) Business Days (i) after
written notice thereof shall have been given by MLC to Customer, or (ii) from
Customer’s receipt of any notice or knowledge of such default from any other
source.
 
    (c).  Breach of Warranty. Any representation or warranty made by any Credit
Party contained in this Loan Agreement, the Note or any of the other Loan
Documents shall at any time prove to have been incorrect in any material respect
when made.
 
    (d).  Default Under Other Merrill Lynch Agreement. A default or event of
default by any Credit Party shall occur under the terms of any other agreement,
instrument or document with or directly intended for the benefit of MLC, MLPF&S
or any of their affiliates, and any required notice shall have been given and
required passage of time shall have elapsed, or the Agreement shall be
terminated for any reason.
 
    (e).  Bankruptcy Event. Any Bankruptcy Event shall occur.
 
    (f).  Material Adverse Effect. Any event shall occur which shall result in a
Material Adverse Effect.
 
    (g).  Default Under Other Agreements. Any event shall occur which results in
any default of any material agreement involving any Credit Party or any
agreement evidencing any indebtedness of any Credit Party of $5,000,000.00 or
more the result of which default would permit or result in the holder of such
indebtedness to declare such indebtedness due prior to its original maturity.
 
    (h).  Collateral Impairment or Lapse in Insurance Coverage. The loss, theft
or destruction of any material portion of the Collateral, or any levy,
attachment, seizure or confiscation of material portion of the Collateral which
is not released within ten (10) Business Days; or the failure to maintain
insurance in accordance with Section 4.4(h).
 
    (i).  Contested Obligation. (i) Any of the Loan Documents shall for any
reason cease to be, or are asserted by any Credit Party not to be a legal, valid
and binding obligations of any Credit Party, enforceable in accordance with
their terms; or (ii) the validity, perfection or priority of MLC’s first lien
and security interest on any of the Collateral is contested by any Person; or
(iii) any Credit Party shall or shall attempt to repudiate, revoke, contest or
dispute, in whole or in part, such Credit Party’s obligations under any Loan
Document.
 
    (j).  Judgments. A judgment shall be entered against any Credit Party in
excess of $5,000,000.00 and the judgment is not paid in full and discharged, or
stayed and bonded to the satisfaction of MLC.
 
    (k).  Change in Control. (i)Customer shall enter into any transaction of
merger or consolidation where Customer is not the surviving entity without the
prior written consent of MLC; (ii) Customer shall cease to do business as a
going concern, liquidate, or dissolve; (iii) Customer shall sell, transfer, or
otherwise dispose of all or substantially all of its assets or property.
 
    (l).  Dissolution. The dissolution, or the filing for dissolution of any
Credit Party.
 
Section 4.6  Remedies.
 
    (a)  Remedies Upon Default. Upon the occurrence and during the continuance
of any Event of Default, MLC may at its sole option do any one or more or all of
the following, at such time and in such order as MLC may in its sole discretion
choose:
 
(i).  Termination. MLC may without notice terminate its obligation to extend any
credit to or for the benefit of Customer (it being understood, however, that
upon the occurrence of any Bankruptcy Event all such obligations shall
automatically terminate without any action on the part of MLC).
 
(ii).  Acceleration. MLC may declare the principal of and interest and any
premium on the Note, and all other Obligations to be forthwith due and payable,
whereupon all such amounts shall be immediately due and payable, without
presentment, demand for payment, protest and notice of protest, notice of
dishonor, notice of acceleration, notice of intent to accelerate or other notice
or formality of any kind, all of which are hereby expressly waived; provided,
however, that upon the occurrence of any Bankruptcy Event all such principal,
interest, premium and other Obligations shall automatically become due and
payable without any action on the part of MLC.
 
(iii).  Exercise Other Rights. MLC may exercise any or all of the remedies of a
secured party under applicable law and in equity, including, but not limited to,
the UCC, and any or all of its other rights and remedies under the Loan
Documents.
 
(iv).  Possession. MLC may require Customer to make the Collateral and the
records pertaining to the Collateral available to MLC at a place designated by
MLC which is reasonably convenient to Customer, or may take possession of the
Collateral and the records pertaining to the Collateral without the use of any
judicial process and without any prior notice to Customer.
 
(v).  Sale. MLC may sell any or all of the Collateral at public or private sale
upon such terms and conditions as MLC may reasonably deem proper, whether for
cash, on credit, or for future delivery, in bulk or in lots. MLC may purchase
any Collateral at any such sale free of Customer’s right of redemption, if any,
which Customer expressly waives to the extent not prohibited by applicable law.
The net proceeds of any such public or private sale and all other amounts
actually collected or received by MLC pursuant hereto, after deducting all costs
and expenses incurred at any time in the collection of the Obligations and in
the protection, collection and sale of the Collateral, will be applied to the
payment of the Obligations, with any remaining proceeds paid to Customer or
whoever else may be entitled thereto, and with Customer and each Guarantor
remaining jointly and severally liable for any amount remaining unpaid after
such application.
 
(vi).  Delivery of Cash, Checks, Etc. MLC may require Customer to forthwith upon
receipt, transmit and deliver to MLC in the form received, all cash, checks,
drafts and other instruments for the payment of money (properly endorsed, where
required, so that such items may be collected by MLC) which may be received by
Customer at any time in full or partial payment of any Collateral, and require
that Customer not commingle any such items which may be so received by Customer
with any other of its funds or property but instead hold them separate and apart
and in trust for MLC until delivery is made to MLC.
 
(vii).  Control of Collateral. MLC may otherwise take control in any lawful
manner of any cash or non-cash items of payment or proceeds of Collateral and
endorse Customer’s name on any item of payment on or proceeds of the Collateral.
 
    (b).  Set-Off. MLC shall have the further right upon the occurrence and
during the continuance of an Event of Default to set-off, appropriate and apply
toward payment of any of the Obligations, in such order of application as MLC
may from time to time and at any time elect, any cash, credit, deposits,
accounts, financial assets, investment property, securities and any other
property of Customer which is in transit to or in the possession, custody or
control of MLC, MLPF&S or any agent, bailee, or affiliate of MLC or MLPF&S.
Customer previously collaterally assigned and granted to MLC a continuing
security interest in all such property as Collateral and as additional security
for the Obligations. Upon the occurrence and during the continuance of an Event
of Default, MLC shall have all rights in such property available to collateral
assignees and secured parties under all applicable laws, including, without
limitation, the UCC. 
 
    (c).  Power of Attorney. Effective upon the occurrence and during the
continuance of an Event of Default, Customer hereby irrevocably appoints MLC as
its attorney-in-fact, with full power of substitution, in its place and stead
and in its name or in the name of MLC, to from time to time in MLC’s sole
discretion take any action and to execute any instrument which MLC may deem
necessary or advisable to accomplish the purposes of this Loan Agreement and the
other Loan Documents, including, but not limited to, to receive, endorse and
collect all checks, drafts and other instruments for the payment of money made
payable to Customer included in the Collateral. The powers of attorney granted
to MLC in this Loan Agreement are coupled with an interest and are irrevocable
until the Obligations have been indefeasibly paid in full and fully satisfied
and all obligations of MLC under this Loan Agreement have been terminated.
 
    (d).  Remedies are Severable and Cumulative. All rights and remedies of MLC
herein are severable and cumulative and in addition to all other rights and
remedies available in the Note, the other Loan Documents, at law or in equity,
and any one or more of such rights and remedies may be exercised simultaneously
or successively.
 
    (e).  No Marshalling. MLC shall be under no duty or obligation to (i)
preserve, protect or marshall the Collateral; (ii) preserve or protect the
rights of any Credit Party or any other Person claiming an interest in the
Collateral; (iii) realize upon the Collateral in any particular order or manner,
(iv) seek repayment of any Obligations from any particular source; (v) proceed
or not proceed against any Credit Party pursuant to any guaranty or security
agreement or against any Credit Party under the Loan Documents, with or without
also realizing on the Collateral; (vi) permit any substitution or exchange of
all or any part of the Collateral; or (vii) release any part of the Collateral
from the Loan Agreement or any of the other Loan Documents, whether or not such
substitution or release would leave MLC adequately secured.
 
    (f).  Notices. To the fullest extent permitted by applicable law, Customer
hereby irrevocably waives and releases MLC of and from any and all liabilities
and penalties for failure of MLC to comply with any statutory or other
requirement imposed upon MLC relating to notices of sale, holding of sale or
reporting of any sale, and Customer waives all rights of redemption or
reinstatement from any such sale. Any notices required under applicable law
shall be reasonably and properly given to Customer if given by any of the
methods provided herein at least 5 Business Days prior to taking action. MLC
shall have the right to postpone or adjourn any sale or other disposition of
Collateral at any time without giving notice of any such postponed or adjourned
date. In the event MLC seeks to take possession of any or all of the Collateral
by court process, Customer further irrevocably waives to the fullest extent
permitted by law any bonds and any surety or security relating thereto required
by any statute, court rule or otherwise as an incident to such possession, and
any demand for possession prior to the commencement of any suit or action.
 
Section 4.7  Miscellaneous.
 
    (a).  Non-Waiver. No failure or delay on the part of MLC in exercising any
right, power or remedy pursuant to this Loan Agreement, the Note or any of the
other Loan Documents shall operate as a waiver thereof, and no single or partial
exercise of any such right, power or remedy shall preclude any other or further
exercise thereof, or the exercise of any other right, power or remedy. Neither
any waiver of any provision of this Loan Agreement, the Note or any of the other
Loan Documents, nor any consent to any departure by Customer therefrom, shall be
effective unless the same shall be in writing and signed by MLC. Any waiver of
any provision of this Loan Agreement, the Note or any of the other Loan
Documents and any consent to any departure by Customer from the terms of this
Loan Agreement, the Note or any of the other Loan Documents shall be effective
only in the specific instance and for the specific purpose for which given.
Except as otherwise expressly provided herein, no notice to or demand on
Customer shall in any case entitle Customer to any other or further notice or
demand in similar or other circumstances.
 
    (b).  Confidentiality. MLC agrees to keep confidential any information
furnished or made available to it by Customer pursuant to this Loan Agreement;
provided that nothing herein shall prevent MLC from disclosing such information
(a) to any officer, director, employee, agent, auditor, attorney or advisor of
MLC or Merrill Lynch & Co., Inc. or any of their affiliates, (b) to any other
person if it is reasonably necessary for the administration of the credit
facility provided herein, (c) as required by any law, rule, or regulation, (d)
upon the order of any court or administrative agency, (e) upon the request or
demand of any regulatory agency or authority, (f) that is or becomes available
to the public other than as a result of a disclosure by MLC prohibited by this
Loan Agreement, (g) in connection with any litigation to which MLC or any of its
affiliates may be a party with any Credit Party, (h) in connection with the
sale, assignment, syndication or transfer of any or all of MLC’s rights and
interests under the Loan Documents, provided any purchaser, assignee or
transferee agrees to keep such information confidential, and (i) to the extent
necessary in connection with the exercise of any remedy under this Loan
Agreement or the Loan Documents.
 
    (c).  Communications. Delivery of an agreement, instrument or other document
may, at the discretion of MLC, be by electronic transmission. Except as required
by law or otherwise provided herein or in a writing executed by the party to be
bound, all notices demands, requests, accountings, listings, statements, advices
or other communications to be given under the Loan Documents shall be in
writing, and shall be served either personally, by deposit with a reputable
overnight courier with charges prepaid, or by deposit in the United States mail
by certified mail return receipt required. Notices may be addressed to Customer
as set forth at its address shown in the preamble hereto, or to any office to
which billing or account statements are sent; to MLC at its address shown in the
preamble hereto, or at such other address designated in writing by MLC. Any such
communication shall be deemed to have been given upon, in the case of personal
delivery the date of delivery, one Business Day after deposit with an overnight
courier five (5) Business Days after deposit in the United States by certified
mail (return receipt required), or receipt of electronic transmission (which
shall be presumed to be three hours after the time of transmission unless an
error message is received by the sender), except that any notice of change of
address shall not be effective until actually received.
 
    (d).  Fees, Expenses and Taxes. Customer shall upon demand pay or reimburse
MLC for: (i) all UCC, recording and search fees and expenses incurred by MLC in
connection with the verification, perfection or preservation of MLC’s rights
hereunder or in any Collateral or any other collateral for the Obligations; (ii)
any and all stamp, transfer, mortgage, intangible, document, filing, recording
and other taxes and fees, excluding income taxes, payable or determined to be
payable in connection with the borrowings hereunder or the execution, delivery,
filing and/or recording of the Loan Documents and any other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith; and (iii) all reasonable fees and out-of-pocket expenses
(including reasonable attorneys’ fees and legal expenses) incurred by MLC in
connection with the preparation, execution, administration, collection,
enforcement, protection, waiver or amendment of this Loan Agreement, or under
any of the other Loan Documents and such other instruments or documents, and the
rights and remedies of MLC thereunder and all other matters in connection
therewith. The obligations of Customer under this paragraph shall survive the
expiration or termination of this Loan Agreement and the discharge of the other
Obligations.
 
    (e).  Right to Perform Obligations. If Customer shall fail to do any act or
thing which it has covenanted to do under this Loan Agreement or any of the Loan
Documents, or any representation or warranty on the part of Customer contained
in this Loan Agreement or any of the Loan Documents shall be breached, MLC may,
in its sole discretion, after 5 Business Days written notice is sent to Customer
(or such lesser notice, including no notice, as is reasonable under the
circumstances), do the same or cause it to be done or remedy any such breach,
and may expend its funds for such purpose. Any and all reasonable amounts so
expended by MLC shall be repayable to MLC by Customer upon demand, with interest
at the “Interest Rate” (as that item is defined in the Note) during the period
from and including the date funds are so expended by MLC to the date of
repayment, and all such amounts shall be additional Obligations. The payment or
performance by MLC of any of Customer’s obligations hereunder shall not relieve
Customer of said obligations or of the consequences of having failed to pay or
perform the same, and shall not waive or be deemed a cure of any Default.
 
    (f).  Late Charge. Any payment required to be made by Customer pursuant to
this Loan Agreement or any of the Loan Documents not paid within five (5) days
of the applicable due date shall be subject to a late charge in an amount equal
to the lesser of: (i) 5% of the overdue amount, or (ii) the maximum amount
permitted by applicable law. Such late charge shall be payable on demand.
 
    (g).  Further Assurances. Customer agrees to do such further acts and things
and to execute and deliver to MLC such additional agreements, instruments and
documents as MLC may reasonably require or deem advisable to effectuate the
purposes of this Loan Agreement, the Note or any of the other Loan Documents, or
to establish, perfect and maintain MLC’s security interests and liens upon the
Collateral, including, but not limited to: (i) executing financing statements or
amendments thereto when and as reasonably requested by MLC; and (ii) if in the
reasonable judgment of MLC it is required by local law, causing the owners
and/or mortgagees of the real property on which any Collateral may be located to
execute and deliver to MLC waivers or subordinations reasonably satisfactory to
MLC with respect to any rights in such Collateral.
 
    (h).  Binding Effect. This Loan Agreement, the Note and the other Loan
Documents shall be binding upon, and shall inure to the benefit of MLC, Customer
and their respective successors and assigns. MLC reserves the right, at any time
while the Obligations remain outstanding, to sell, assign, syndicate or
otherwise transfer or dispose of any or all of MLC’s rights and interests under
the Loan Documents. MLC also reserves the right at any time to pool the Loan
with one or more other loans originated by MLC or any other Person, and to
securitize or offer interests in such pool on whatever terms and conditions MLC
shall determine; provided all parties agree to the confidentiality restrictions
herein. Subject to Section 4.7(b), Customer consents to MLC releasing financial
and other information regarding Credit Parties, the Collateral and the Loan in
connection with any such sale, pooling, securitization or other offering.
Customer shall not assign any of its rights or delegate any of its obligations
under this Loan Agreement, the Note or any of the other Loan Documents without
the prior written consent of MLC. Unless otherwise expressly agreed to in a
writing signed by MLC, no such consent shall in any event relieve Customer of
any of its obligations under this Loan Agreement, the Note or any of the other
Loan Documents.
 
    (i).  Interpretation; Construction. (i) Captions and section and paragraph
headings in this Loan Agreement are inserted only as a matter of convenience,
and shall not affect the interpretation hereof; (ii) no provision of this Loan
Agreement shall be construed against a particular Person or in favor of another
Person merely because of which Person (or its representative) drafted or
supplied the wording for such provision; and (iii) where the context requires:
(a) use of the singular or plural incorporates the other, and (b) pronouns and
modifiers in the masculine, feminine or neuter gender shall be deemed to refer
to or include the other genders.
 
    (j).  Governing Law. This Loan Agreement, the Note and, unless otherwise
expressly provided therein, each of the other Loan Documents, shall be governed
in all respects by the laws of the State of Illinois, not including its conflict
of law provisions.
 
    (k).  Severability of Provisions. Whenever possible, each provision of this
Loan Agreement, the Note and the other Loan Documents shall be interpreted in
such manner as to be effective and valid under applicable law. Any provision of
this Loan Agreement, the Note or any of the other Loan Documents which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remaining provisions of this Loan Agreement, the Note
and the other Loan Documents or affecting the validity or enforceability of such
provision in any other jurisdiction.
    
    (l).  Term. This Loan Agreement shall become effective when accepted by MLC
at its office in Chicago, Illinois, and subject to the terms hereof, shall
continue in effect so long thereafter as there shall be any moneys owing
hereunder or under the Note, or there shall be any other Obligations
outstanding. Customer hereby waives notice of acceptance of this Loan Agreement
by MLC.
 
    (m).  Exhibits. The exhibits to this Loan Agreement are hereby incorporated
and made a part hereof and are an integral part of this Loan Agreement.
 
    (n).  Counterparts. This Loan Agreement may be executed in one or more
counterparts (which may be delivered by facsimile) which, when taken together,
constitute one and the same agreement.
 
    (o).  Jurisdiction; Waiver. Customer acknowledges that this Loan Agreement
is being accepted by MLC in partial consideration of MLC’s right and option, in
its sole discretion, to enforce the Loan Documents in either the State of
Illinois or in any other jurisdiction where Customer or any Collateral may be
located. Customer irrevocably submits itself to jurisdiction in the State of
Illinois and venue in any state or federal court in the County of Cook for such
purposes, and Customer waives any and all rights to contest said jurisdiction
and venue and the convenience of any such forum, and any and all rights to
remove such action from state to federal court. Customer further waives any
rights to commence any action against MLC in any jurisdiction except in the
County of Cook and State of Illinois. Customer agrees that all such service of
process shall be made by mail or messenger directed to it in the same manner as
provided for notices to Customer in this Loan Agreement and that service so made
shall be deemed to be completed upon the earlier of actual receipt or three (3)
days after the same shall have been posted to Customer or Customer’s agent.
Nothing contained herein shall affect the right of MLC to serve legal process in
any other manner permitted by law or affect the right of MLC to bring any action
or proceeding against Customer or its property in the courts of any other
jurisdiction. Customer waives, to the extent permitted by law, any bond or
surety or security upon such bond which might, but for this waiver, be required
of MLC.
 
    (p).  Jury Waiver. MLC and Customer hereby each expressly waive any and all
rights to a trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other party with respect to any matter
relating to, arising out of or in any way connected with the Loan, the
Obligations, this Loan Agreement, any of the other Loan Documents and/or any of
the transactions which are the subject matter of this Loan Agreement.
 
    (q).  Integration. This Loan Agreement, together with the other Loan
Documents, constitutes the entire understanding and represents the full and
final agreement between the parties with respect to the subject matter hereof,
and may not be contradicted by evidence of prior written agreements or prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements of the parties. Without limiting the foregoing,
Customer acknowledges that: (i) no promise or commitment has been made to it by
MLC, MLPF&S or any of their respective employees, agents or representatives to
make any Loan on any terms other than as expressly set forth herein, or to make
any other loan or otherwise extend any other credit to Customer or any other
party; and (ii) except as otherwise expressly provided herein, this Loan
Agreement supersedes and replaces any and all proposals, letters of intent and
approval and commitment letters from MLC to Customer, none of which shall be
considered a Loan Document. No amendment or modification of any of the Loan
Documents to which Customer is a party shall be effective unless in a writing
signed by both MLC and Customer.
 
    (r).  Survival. All representations, warranties, agreements and covenants
contained in the Loan Documents shall survive the signing and delivery of the
Loan Documents, and all of the waivers made and indemnification obligations
undertaken by Customer shall survive the termination, discharge or cancellation
of the Loan Documents.
 
    (s).  Customer’s Acknowledgments. The Customer acknowledges that the
Customer: (i) has had ample opportunity to consult with counsel and such other
parties as deemed advisable prior to signing and delivering this Loan Agreement
and the other Loan Documents; (ii) understands the provisions of this Loan
Agreement and the other Loan Documents, including all waivers contained therein;
and (iii) signs and delivers this Loan Agreement and the other Loan Documents
freely and voluntarily, without duress or coercion.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]


--------------------------------------------------------------------------------







 
IN WITNESS WHEREOF, this Loan Agreement has been executed as of the day and year
first above written.
 
PAC-WEST TELECOMM, INC.
 
By:  
Signature     /s/ Michael L. Sarina
 
 
Printed Name      Michael L. Sarina
 
 
Title     Chief Financial Officer 
 
Accepted at Chicago, Illinois:
 
Merrill Lynch Capital,
a division of Merrill Lynch Business Financial Services Inc.




By:  /s/Ferris W. Mapes    
Name:  Ferris W. Mapes
Title:  Director




 

[Signature Page to Amended and Restated Term Loan and Security Agreement]




--------------------------------------------------------------------------------





Exhibit A
 


 
Collateral
 


 
(See attached)
 



|


--------------------------------------------------------------------------------





Exhibit B
 


 
Restructuring Notice
 
(See attached)
 



|


--------------------------------------------------------------------------------





Exhibit C
 


 
Senior Loan Facility Notice
 
(See attached)
 



|


--------------------------------------------------------------------------------





Exhibit D
 


 
Financial Information privided or available to Pac-West Funding Company LLC
 
(See attached)
 
 
 



|


--------------------------------------------------------------------------------





Exhibit E
 
Financing Statements filed under Original Loan Agreement
 
(See attached)
 



--------------------------------------------------------------------------------


 